DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-20 are directed to a system, method, and product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards storing a transaction corresponding transaction data, which is an abstract idea of organizing human activity. Claims recite “[a] electronically receive, from a computing device of a user, an indication that the user has executed a resource transfer with a resource distribution entity;[b] electronically receive, from a computing device of the resource distribution entity, an artifact associated with the resource transfer, wherein the artifact further comprises information associated with the resource transfer;[c] retrieve, from a repository, a distributed ledger associated with the user, wherein the distributed ledger comprises one or more blocks representing one or more artifacts associated with one or more resource distribution entities with whom the user has executed one or more resource transfers;[d] generate a block associated with the resource transfer for the distributed ledger; and[e] update the distributed ledger with the block associated with the resource transfer.” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

Drafting Effort
Claim limitation are constructed under BRI in light of the Spec. For example, element B has support in the following sections: Fig. 3 Item 304 & 0022 (“transaction…between entities….[such as] groceries, stamps, tickets…and the like”)), wherein the artifact (Spec. at originally filed claim 1, element [c], Spec. at Claim 1 (“blocks representing one or more artifacts”)). That is, the instant claims recite an “artifact” which is pseudo-technical language which is nothing more than commercial data. Similarly, element C has the following support: Fig. 3 Item 306 & 0055 (providing little differentiation); c.f. 0002 (disclosing ledger as database). It is clear that the blockchain is nothing more than a database or repository. However, the instant claims add artificial additional elements as surplusage into to create a pseudo-integration into a practical application. That is, the Examiner is relying on the PEG 2019 drafting effort analysis. 
Further still, elements D and E have support in Fig. 3 Items 308 and 310. However, this is nothing more than updating the blockchain database which does not impose a meaningful limitation to the additional element of a blockchain database. Put another way, the blockchain is a database and updating a database is inherently part of how a repository works. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, memory, and database (i.e., blockchain) merely uses a computer as a tool to perform an abstract idea. Specifically, the processor, memory, and database (i.e., blockchain) performs the steps or functions of “[a] electronically receive, from a computing device of a user, an indication that the user has executed a resource transfer with a resource distribution entity;[b] electronically receive, from a computing device of the resource distribution entity, an artifact associated with the resource transfer, wherein the artifact further comprises information associated with the resource transfer;[c] retrieve, from a repository, a distributed ledger associated with the user, wherein the distributed ledger comprises one or more blocks representing one or more artifacts associated with one or more resource distribution entities with whom the user has executed one or more resource transfers;[d] generate a block associated with the resource transfer for the distributed ledger; and[e] update the distributed ledger with the block associated with the resource transfer.” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “[a] electronically receive, from a computing device of a user, an indication that the user has executed a resource transfer with a resource distribution entity;[b] electronically receive, from a computing device of the resource distribution entity, an artifact associated with the resource transfer, wherein the artifact further comprises information associated with the resource transfer;[c] retrieve, from a repository, a distributed ledger associated with the user, wherein the distributed ledger comprises one or more blocks representing one or more artifacts associated with one or more resource distribution entities with whom the user has executed one or more resource transfers;[d] generate a block associated with the resource transfer for the distributed ledger; and[e] update the distributed ledger with the block associated with the resource transfer.” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the processor, memory, and database (i.e., blockchain) performs the steps or functions of “[a] electronically receive, from a computing device of a user, an indication that the user has executed a resource transfer with a resource distribution entity;[b] electronically receive, from a computing device of the resource distribution entity, an artifact associated with the resource transfer, wherein the artifact further comprises information associated with the resource transfer;[c] retrieve, from a repository, a distributed ledger associated with the user, wherein the distributed ledger comprises one or more blocks representing one or more artifacts associated with one or more resource distribution entities with whom the user has executed one or more resource transfers;[d] generate a block associated with the resource transfer for the distributed ledger; and[e] update the distributed ledger with the block associated with the resource transfer.”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent Claims
Dependent claims further describe the abstract idea of organizing human activity. Claim 2, 10, and 18 describe validation. Claims 3, 11, and 19 continue to describe a transaction. Claims 4, 12, and 20 recite the additional element of “access control layer” but this merely an intermediary that does not link. Claims 5/13, 6/14, 6/15, and 8/16 depend on claims 5/13 and only use the control layer to perform authentication. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

New Terminology of Zero Authentication not Apparent 
Claim 7/15 recite: 
The system of claim 6, wherein the authentication level associated with the distributed ledger comprises at least a hard authentication, a soft authentication, and a zero authentication, wherein the hard authentication comprises a multi-step verification of at least two authentication types, wherein verification further comprises receiving a user input of at least two authentication credentials, wherein the authentication type associated with the multi-step verification is at least one of a username, a password, a personal identification number, or a biometric indicia.
Reading in light of the Spec., MPEP 2111, the Spec. discloses:
[0011] In some embodiments, the authentication level associated with the distributed ledger comprises at least a hard authentication, a soft authentication, and a zero authentication, wherein the hard authentication comprises a multi-step verification of at least two authentication types, wherein verification further comprises receiving a user input of at least two authentication credentials, wherein the authentication type associated with the multi-step verification is at least one of a username, a password, a personal identification number, or a biometric indicia.
Spec. at 0011 provides some examples of “hard authentication” which is a type of multi-step verification. While not defined, the one meaning of soft authentication is single-step verification reading para. 0011 as a whole. Zero authentication is not a term of art and is not defined by the Spec. See, e.g., Microsoft Computer Dictionary (5th Ed.) at p. 584 (reproduced below). As such, this terminology is without meaning. MPEP 2173.05. Jointly, zero authentication may be authentication without authentication. However, this construction would yield a nonsensical meaning since all authentication requires factors. Therefore, the claim continues to be indefinite.

    PNG
    media_image1.png
    873
    1044
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over KUMAR US-20200042913 in view of SO US-11139955-B1.

CLAIMS 1, 9, AND 17
I. PREAMBLE WHOLLY TAUGHT BY KUMAR

Examiner is taking the preamble has having a limiting effect. The preamble is reproduced as follows:
A system for a permissioned ledger for real-time resource distribution reconciliation, the system comprising:

A permissioned system is taught by KUMAR as follows: 0002 “permissioned blockchain” as Term of Art in Background, 0022, 0031, 0043, 0044, 0046, et seq. Similarly, a real time system is taught as follows: 0022 “real-time”, 0046-0047 (discussing permissioned blockchain in the context of “real-time”). Fig. 2A Item 250 (showing permission layer) & relevant paragraphs in part of KUMAR are reproduced below.

    PNG
    media_image2.png
    654
    860
    media_image2.png
    Greyscale

[0002] An Enterprise Resource Planning (ERP) system integrates business functions into a complete system to, for example, streamline processes and information across an enterprise and to provide services within the enterprise's organizational boundaries. Example business functions include inventory, order management, accounting, human resources, customer relationship management (CRM), and so forth. The data entered into an ERP system through various modules, such as sales and distribution, materials management, or financials, may be stored in the enterprise's permissioned blockchain, which may be isolated to the enterprise's own ecosystem. Such an ecosystem may include, for example, vendors, suppliers, and auditors.
[0022] Particular implementations of the subject matter described in this disclosure can be implemented so as to realize one or more of the following advantages. The described system use of a permission based distributed ledger and smart contracts in ERP systems provides transparency, trust, and real-time availability of verifiable and thus “trusted data.” The described system may also provide data in real-time to auditing agencies and government bodies that require such data for various purposes while still maintaining data integrity. Through the employment of smart contracts that are stored to a distributed ledger, contract terms are self-executing and immutable. Thus, creating transparency within the system. Additionally, third-parties can track and verify statuses of associated transactions securely through the employment of the permissioned distributed ledger thereby reducing the number of conflicts. Moreover, transaction data can be easily accessed and verified due to immutable attributes and behavior of the distributed ledger.

ELEMENT A IS WHOLLY TAUGHT BY KUMAR AND ELEMENT B TAUGHT BY KUMAR IN VIEW OF SO

Elements A and B are taught together with element A wholly taught by KUMAR and element B taught with KUMAR in view of SO. Reading elements A and B together, element A recites a transfer start from a computing device to an entity. Element B recites a commercial document (i.e., artifact) that originates from the entity.
Elements A and B are reproduced below:
[a] electronically receive, from a computing device of a user, an indication that the user has executed a resource transfer with a resource distribution entity;
[b] electronically receive, from a computing device of the resource distribution entity, an artifact associated with the resource transfer, wherein the artifact further comprises information associated with the resource transfer;

KUMAR wholly teaches element A with an enterprise payer and a third party enterprise payee. The relevant paragraphs are as follows: 0065 “sending payment”; see also (0032 using vendors/supplies/third party interchangeably). Reading in light of the Spec., instant Spec. (0052) discloses “resources transferred by the user” for example. Some relevant paragraphs are reproduced from KUMAR below:
[0032] ERP systems deployed using a privatization model may inherently include issues such as difficulties with providing access to various outside entities, such as auditing firms and government agencies, as well as transparency to partner organizations, such as vendors and suppliers. For example, when a third-party vendor requires access to delivery information regarding goods that have been sent. As another example, an auditing firm or government agency requires access to the enterprise's transactional data for purposes, such as a statuary audit or otherwise general governance, granting such access may include a process that is separate from the primary system and/or requires distinct and additional resources (e.g., the manual generation and execution of scripts or batch processes that provide the required data to the requesting auditing firm or government agency). Such process may not provide the require data in real-time nor provide a means of data verification. These types of processes are inherently prone to data integrity issues.
[0065] At 402, a smart contract, such as for a payment contract between a third-party enterprise and an enterprise, is created and persisted in a blockchain. As an example, the contract condition implemented by the smart contract includes sending payment to the third-party enterprise based on a quantity of material received from the third-party enterprise by the enterprise within hours of the receipt of the materials with the exchange rate (e.g., Euro to Dollar) of the previous day's closing rate. From 402, the process 400 proceeds to 404.

Element B is taught in part by KUMAR as the blockchain database stores transaction data. Relevant paragraphs are as follows and are reproduced: 0056 “application data includes information about purchase orders, sales orders,…[and the like]”; see also instant Spec. at 0053 (“artifacts may include invoice or any commercial document”).
[0056] Data stored to the blockchain 260 may include ERP data 264 (e.g., ERP master data, ERP application data, and ERP transaction data) and smart contracts 262. In some cases, master data includes information about various vendors, customers, routing, materials, and so forth. In some cases, application data includes information about purchase orders, sale orders, production orders, deliveries, and so forth. The transaction data includes information about transactions conducted through the core ERP system 230 or uploaded to the ERP system 230 for storage in the blockchain 260. Such transactions may include delivery of goods, fulfillment of a purchase order, and payment to a vendor.
KUMAR however does not teach an artifact originating from the vendor/third party. SO remedies with a push notification or confirmation in col. 59 ll. 21-67 (providing a “push notification” or “confirmation of clearance”). The column and line numbers are reproduced from SO below.
Referring to the fiat account funding process shown in FIG. 29, in a step S4720 the exchange computer system may receive fiat funding account information. Such information can include a bank account number (e.g., a routing number), a bank name, an account type, and/or an account holder's name, to name a few. In a step S4722, the exchange computer system may perform one or more validation transactions using the fiat funding account. Such transaction may comprise small deposits into the fiat funding account. In a step S4724, the exchange computer system may receive validation transaction information, which may include a transaction amount, date, and/or time. In a step S4726, the exchange computer system may electronically authorize use of the fiat funding account and/or request a funding transfer. Accordingly, the exchange computer system may provide an electronic notification, e.g., via email, via a website, and/or via a mobile phone application (e.g., via a push notification), to name a few, that the fiat funding account is authorized for use with the exchange. A customer may electronically initiate a transaction, e.g., through an exchange-provided user interface or user electronic device operatively connected to the exchange, to transfer funds to the exchange. In a step S4728, the exchange computer system may receive an electronic notification indicating that funds were received, e.g., in an exchange bank account at a partner bank, from the customer fiat funding account. In a step S4730, the exchange computer system can update an exchange customer account with the received funds. Updating an exchange customer account can comprise electronically updating a fiat electronic ledger stored one or more computer readable media operatively connected to the exchange computer system to reflect the received funds and/or updating a display of the amount of funds in the account or a data ledger on a user computer device or on a printed and/or digitally transmitted receipt provided to the user and/or a user device.
Referring to the digital asset account funding process shown in FIG. 29, in a step S4734, the exchange computer system can receive an initial transfer of digital assets. In a step S4736, the exchange computer system can receive a confirmation of clearance of the digital asset transfer. In a step S4738, the exchange computer system can update an exchange customer account with the received digital assets. Updating an exchange customer account can include making an electronic entry in an exchange digital asset electronic ledger and/or providing a notification that the digital assets are received

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the teachings of KUMAR with the teachings of SO by taking the purchase orders or sales orders of KUMAR, which are stored on the blockchain, (col. 59 ll. 35-67) and have the vendor of KUMAR provide information, as found in SO, in order to keep a record of transactions. For example, KUMAR is directed towards a transaction system between a payer/payee. A finder of fact must have ordinary recourse of common sense reasoning. As such, it is always obvious to provide information about a transaction as a matter of common sense and store the data for future use. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

ELEMENTS C, D, AND E WHOLLY TAUGHT BY KUMAR

Taking the elements as a whole, and reading in light of the Spec., elements C-E simply updating the blockchain with the transactions data. Elements C, D, E are reproduced below.
[c] retrieve, from a repository, a distributed ledger associated with the user, wherein the distributed ledger comprises one or more blocks representing one or more artifacts associated with one or more resource distribution entities with whom the user has executed one or more resource transfers;
[d] generate a block associated with the resource transfer for the distributed ledger;
and
[e] update the distributed ledger with the block associated with the resource transfer.
For element C, KUMAR discloses updating the blockchain has that multiple blocks as follows: Fig. 2B (showing multiple blocks in blockchain 260); 0060 (“three blocks” that “represent transaction blocks”). This update is in view of a resource transfer found in 0066. For element D, KUMAR discloses created blocks along with a blockchain protocol: 0041 discussing “blockchain protocol” and “to-be-created block”; see generally 0035-0041 (outlining general functions of blockchain). Lastly, element E discloses updating the blockchain: 0037 “updating the blockchain”; see generally 0035-0041 (outlining general functions of blockchain). Some relevant Fig. 2B (showing blocks in chain) and paragraphs are reproduced below.

    PNG
    media_image3.png
    642
    905
    media_image3.png
    Greyscale

[0035] In view of the foregoing, and as described in further detail herein, implementations of the present disclosure provide for an ERP system that employs a distributed ledger. An example distributed ledger is the commonly known Blockchain (or blockchain). Blockchain is referenced within the present disclosure for purposes of illustration. It is contemplated, however, that any appropriate distributed ledger can be used in implementations of the present disclosure. A blockchain is a continuously growing list of records or blocks that are linked and secured using cryptography. Each block with the blockchain may include transaction data provided from transactions that have been executed in one or more contexts, such as negotiable instrument transactions, digital currency transactions, and so forth. In some examples, a single block may include transaction data provided from multiple transactions (e.g., multiple deposits of different checks by different people). A blockchain may grow as completed blocks are added with a new set of transactions thus forming a ledger of the transaction. Each block may include a hash pointer to a previous block and a timestamp along with the transaction data in a permanent manner.
[0036] In some implementations, the transactions in a block of a blockchain are hashed and encoded into a Merkle tree (e.g., the transaction are leaf nodes of a Merkle tree). A Merkle tree (or hash-based tree) is a hash-based data structure that is a generalization of a hash list. A Merkle tree includes a tree structure in which each leaf node is a result of a CHF applied to the transaction to generate a hash value or “hash” and each non-leaf node is labelled with the cryptographic hash of the labels of its child nodes. Example CHF include the SHA-256, SHA-3, and MD5, among others. In general, the CHF receives information as input, and provides a hash value as output. The hash value can be a predetermined length. For example, SHA-256 outputs a 256-bit (32-byte, 64-character) hash value. In some examples, the hash value is a one-way hash value, in that the hash value cannot be ‘un-hashed’ to determine what the input was. Additionally, a Merkle tree may be implemented as a k-ary tree, which is a rooted tree data structure in which each node has no more than k children. For example, a Merkle tree may be implemented as binary tree where each node may have 0, 1, or 2 children. The Merkle root (or root hash) of such a binary tree can be generated by repeatedly hashing each pair of nodes until only one hash is left (See e.g., FIG. 4). In some examples, when the number of transactions is odd, the last hash is duplicated once to create an even number of leaf nodes. If a single detail in any of the transactions or the order of the transactions changes, so does the Merkle root. As such, the Merkle root summarizes all of the data in the related transactions, and can be stored in a block to maintain the integrity of the data. Thus the employment of a Merkle tree allows for a quick and simple test of whether a specific transaction is included in the set or not.
[0037] In general, blocks are added to the blockchain in a linear, chronological order by one or more computing devices in a peer-to-peer network of interconnected computing devices that execute a blockchain protocol. In short, the peer-to-peer network can be described as a plurality of interconnected nodes, each node being a computing device that uses a client to validate and relay transactions (e.g., deposits of checks). Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network. The blockchain protocol provides a secure and reliable method of updating the blockchain, copies of which are distributed across the peer-to-peer network, without use of a central authority.
[0038] Because all entities on the blockchain network may need to know all previous transactions (e.g., deposits, withdrawals, etc.) to validate a requested transaction, entities must agree on which transactions have actually occurred, and in which order. For example, if two entities observe different transaction histories, they will be unable to come to the same conclusion regarding the validity of a transaction. The blockchain enables the entities to come to an agreement as to transactions that have already occurred, and in which order. In short, and as described in further detail below, a ledger of transactions is agreed to based on the amount of work required to add a transaction to the ledger of transactions (e.g., add a block to the blockchain). In this context, the work is a task that is difficult for any single node (e.g., computing device) in the peer-to-peer network to quickly complete, but is relatively easy for a node (e.g., computing device) to verify.
[0039] The peer-to-peer network includes so-called miners (e.g., computing devices) that add blocks to a blockchain based on the blockchain protocol. In general, multiple miners validate transactions that are to be added to a block, and compete (e.g., perform work, as introduced above) to have their block added to the blockchain. Validation of transactions includes verifying digital signatures associated with respective transactions. For a block to be added to the blockchain, a miner must demonstrate a proof of work before their proposed block of transactions is accepted by the peer-to-peer network. A blockchain protocol includes a proof of work scheme that is based on a CHF, such as described above. The blockchain protocol can require multiple pieces of information as input to the CHF. For example, the input to the CHF can include a reference to the previous (most recent) block in the blockchain, details of the transaction(s) that are to be included in the to be created block, and a nonce value. A nonce value is a number added to a hashed block that, when rehashed, meets the difficulty level restrictions.
[0040] Multiple nodes may compete to hash a set of transactions and provide the next block that is to be added to the blockchain. The blockchain protocol provides a threshold hash to qualify a block to be added to the blockchain. For example, the threshold hash can include a predefined number of zeros (0's) that the hash value must have at the beginning (e.g., at least the first four characters of the hash value must each be zero). The higher the number of zeros, the more time-consuming it is to arrive at a qualifying hash value.
[0041] In accordance with the blockchain protocol, each miner in the peer-to-peer network receives transaction information for one or more transactions that are to be included in a block that is to be added next in the blockchain. Each miner provides the reference to the previous (most recent) block in the blockchain, details of the transaction(s) that are to be included in the to-be-created block, and the nonce value to the CHF to provide a hash value. If the hash value does not meet the threshold hash (e.g., the first four characters of the hash value are not each zero), the miner starts again to provide another hash value. If the hash value meets the threshold hash (e.g., at least the first four characters of the hash value are each zero), the respective miner successfully creates the next block that is to be added to the blockchain. Consequently, the respective miner's block is broadcasted across the peer-to-peer network. All other miners cease work (because one miner was already successful), and all copies of the blockchain are updated across the peer-to-peer network to append the block to the blockchain. Each miner may be required to produce hundreds or thousands of hash values, before any one miner provides a qualifying hash value (e.g., at least the first four characters of the hash value are each zero).
[0060] A portion (three blocks, 265, 266, and 267) of the blockchain 260 is depicted in FIG. 2B. The three blocks 265, 266, and 267 are depicted for illustration purposes as a blockchain typically has many blocks in the chain. Block 265 represents the genesis block, which is the first block in the blockchain. Block 266 and 267 represent transaction blocks. Each of the blocks 265, 266, and 267 includes a transaction root hash, which is the Merkle root value (see FIG. 3) for the stored transaction data (or the generic metadata for the genesis block 265), and a nonce value for the block. In some implementations, the nonce value is an arbitrary number with a value that is set so that hash for the block (used as the previous block hash for the next block) will include a run of leading zeros. In some cases, the genesis block includes generic metadata, such as a company name or address of the hosting entity. Transaction blocks 266 and 267 include transaction data that is stored to the block chain as well as hashed values for the transactions. In some implementations, the transaction blocks 266 and 267 also include a hash value for the previous block in the blockchain 260. Each of the blocks 265, 266, and 267 may also include metadata (not shown), such as timestamp values as so forth.
[0066] At 404, transaction data regarding the delivery of the material from the third-party enterprise is stored to the blockchain. From 404, the process 400 proceeds to 406.

REMANING CLAIMS

Regarding claims 2, 10, and 18 KUMAR teaches:
generate a block associated with the resource transfer for the distributed ledger, wherein the block comprises a cryptographic hash (Fig. 3 Item 1234 (showing Merkle with CHF); 0036 (citing Fig. 4 [sic, Fig. 3]); see also 0003 (cryptographic hash function as CHF)) for the artifact (0056 “application data includes information about purchase orders, sales orders,…[and the like]”; see also instant Spec. at 0053 “artifacts may include invoice or any commercial document”) associated with the resource transfer (0065 “sending payment”; instant Spec. at 0052 “resources transferred by the user” for example)…
transmit control signals configured to cause one or more computing devices associated with one or more validating nodes…associated with the resource transfer for validation (0039 discussing “miners [that] validate transactions);
electronically receive, from the one or more computing devices associated with the one or more validating nodes, an indication that the block has been validated (0039 discussing “miners [that] validate transactions) based on one or more logic and rules associated with the distributed ledger (0039 (“blockchain protocol”));
determine that a consensus requirement has been met based on at least receiving the indication that the block has been validated; and (0043 “consensus algorithm” as term of art)
update the distributed ledger with the block based on at least determining that the consensus requirement has been met (see generally 0035-0041 (outlining general functions of blockchain).
KUMAR does not expressly teach cryptographic hashes. However, SO teaches cryptographic hashes associated along with a display:
a cryptographic hash for the user, and a cryptographic hash for the resource distribution entity (col. 47 ll. 25-67)… to display (Fig. 28A Item 5106)

Regarding claims 3, 11, and 19 KUMAR teaches:
electronically receive, from the computing device of the resource distribution entity, an indication that the user has initiated an execution of the resource transfer; (0065 “sending payment”; instant Spec. at 0052 “resources transferred by the user” for example)
initiate a request to receive the artifact associated with the resource transfer from the computing device of the resource distribution entity; and (Fig. 5C Item 542 “…Request for transaction Data…”; 0061 (using “transaction verification service 242” and citing Fig. 5A for detail), 0079 “request transactions”; see also 0055 (disclosing participates))
electronically receive, from the computing device of the resource distribution entity, the artifact associated with the resource distribution entity. (Fig. 5C Item 542 “…Request for transaction Data…”; 0061 (using “transaction verification service 242” and citing Fig. 5A for detail), 0079 “request transactions”; see also 0055 (disclosing participates))

Regarding claims 4, 12, and 20 KUMAR teaches:
wherein the distributed ledger comprises an access control layer (Fig. 2A Item 250; 0052) to implement one or more authentication requirements for permissioned access to the distributed ledger (Fig. 2C Item 251; 0062 “authentication…based on….digital certificate or credential based authentication.”).

Regarding claims 5 and 13 KUMAR teaches:
electronically receive, from a computing device of a resource distribution entity, a request to access the distributed ledger; and (Fig. 5C Item 542 “…Request for transaction Data…”; 0061 (using “transaction verification service 242” and citing Fig. 5A for detail), 0079 “request transactions”; see also 0055 (disclosing participates))
transmit an authentication request to the computing device of the resource distribution entity (0079 “authenticated based on a credential”) based on at least receiving the request to access the distributed ledger (0072).

Regarding claims 6 and 14 KUMAR teaches:
electronically receive, from the computing device of the resource distribution entity, one or more authentication credentials to enable access to the distributed ledger; (Fig. 5C Item 542 “…Request for transaction Data…”; 0061 (using “transaction verification service 242” and citing Fig. 5A for detail), 0079 “request transactions”; see also 0055 (disclosing participates))
process the one or more authentication credentials, wherein processing further comprises validating the one or more authentication credentials; (0079)
determine that the one or more authentication credentials meet an authentication level associated with the distributed ledger; and (Fig. 5C Item 542 “…Request for transaction Data…”; 0061 (using “transaction verification service 242” and citing Fig. 5A for detail), 0079 “request transactions”; see also 0055 (disclosing participates))
transmit control signals configured to cause the computing device associated with the resource distribution entity to access the distributed ledger (Fig. 5C Items 544-552; 0080).

Regarding claims 7 and 15 KUMAR teaches:
wherein the authentication level associated with the distributed ledger comprises at least (Fig. 5C Item 542 “…Request for transaction Data…”; 0061 (using “transaction verification service 242” and citing Fig. 5A for detail), 0079 “request transactions”; see also 0055 (disclosing participates)) 
KUMAR does not teach:
a hard authentication, a soft authentication, and a zero authentication, wherein the hard authentication comprises a multi-step verification of at least two authentication types, wherein verification further comprises receiving a user input of at least two authentication credentials, wherein the authentication type associated with the multi-step verification is at least one of a username, a password, a personal identification number, or a biometric indicia.
SO teaches:
a hard authentication, a soft authentication, and a zero authentication, wherein the hard authentication comprises a multi-step verification of at least two authentication types, wherein verification further comprises receiving a user input of at least two authentication credentials (col. 56 ll. 32-35), wherein the authentication type associated with the multi-step verification is at least one of a username, a password, a personal identification number, or a biometric indicia (col. 59 ll. 1-10).

Regarding claims 8 and 16 KUMAR teaches:
electronically receive, from the computing device of the resource distribution entity, one or more…to be assigned to the distributed ledger; and  (Fig. 5C Item 542 “…Request for transaction Data…”; 0061 (using “transaction verification service 242” and citing Fig. 5A for detail), 0079 “request transactions”; see also 0055 (disclosing participates))
…to the distributed ledger authentication requirements (0002 “permissioned blockchain” as Term of Art in Background, 0022, 0031, 0043, 0044, 0046, et seq).

KUMAR does not teach:
authentication requirements… assign the one or more authentication requirements authentication requirements 
SO teaches:
authentication requirements (col. 58 ll. 54-67 “authentication settings”)… assign the one or more authentication requirements authentication requirements (col. 58 ll. 54-67 “authentication settings”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685